Name: Council Implementing Decision (EU) 2017/2437 of 18 December 2017 on the renewal of the term of office of the Chair of the Single Resolution Board
 Type: Decision_IMPL
 Subject Matter: financial institutions and credit;  EU institutions and European civil service;  monetary relations
 Date Published: 2017-12-23

 23.12.2017 EN Official Journal of the European Union L 344/38 COUNCIL IMPLEMENTING DECISION (EU) 2017/2437 of 18 December 2017 on the renewal of the term of office of the Chair of the Single Resolution Board THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 806/2014 of the European Parliament and of the Council of 15 July 2014 establishing uniform rules and a uniform procedure for the resolution of credit institutions and certain investment firms in the framework of a Single Resolution Mechanism and a Single Resolution Fund and amending Regulation (EU) No 1093/2010 (1), and in particular Article 56(6) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Regulation (EU) No 806/2014 entered into force on 19 August 2014. (2) On 19 December 2014, the Council adopted Implementing Decision 2014/943/EU (2), in accordance with Article 56(6) of Regulation (EU) No 806/2014 appointing the first Chair, the Vice-Chair and four further full-time members of the Single Resolution Board. (3) Pursuant to Article 56(7) of Regulation (EU) No 806/2014, the term of office of the first Chair of the Single Resolution Board appointed after the entry into force of that Regulation is three years, renewable once for a period of five years. (4) On 29 November 2017, the Commission submitted a proposal for the renewal of the term of office of Ms Elke KÃ NIG, the first Chair of the Single Resolution Board, to the European Parliament, for a period of five years as from 23 December 2017. The European Parliament approved this proposal on 12 December 2017, HAS ADOPTED THIS DECISION: Article 1 The term of office of Ms Elke KÃ NIG, Chair of the Single Resolution Board, is hereby renewed for a period of five years as from 23 December 2017. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 18 December 2017. For the Council The President K. SIMSON (1) OJ L 225, 30.7.2014, p. 1. (2) Council Implementing Decision 2014/943/EU of 19 December 2014 on the appointment of the Chair, the Vice-Chair and the further full-time members of the Single Resolution Board (OJ L 367, 23.12.2014, p. 97).